COOK, Judge
(dissenting):
I have reservations about, and a number of disagreements with, various parts of the majority opinion. As to the former, suffice it to note my doubt of the correctness of the statement that “it is improper to bring to the attention of the triers of fact that an accused, upon being questioned on an occasion prior to trial, asserted his rights to counsel or to remain silent.” In United States v. Workman, 15 U.S.C.M.A. 228, 234, 35 C.M.R. 200, 206 (1965), the Court merely assumed for the purpose of the appeal, that reference to accused’s exercise of the right to counsel was “of the same character” as reference to his exercise of the right to remain silent.1 My review of pertinent opinions by this Court and Federal civilian courts convinces me that in instances where the accused exercised the right to counsel, he also asserted his right to remain silent, and the court’s action was predicated upon violation of the latter right. See the speci*393fied issues in United States v. Kavula, 16 U.S.C.M.A. 468, 37 C.M.R. 88 (1966); United States v. Tackett, 16 U.S.C.M.A. 226, 36 C.M.R. 382 (1966); United States v. Faulkenbery, 472 F.2d 879, 881 (9th Cir. 1973), cert. denied, 411 U.S. 970, 93 S.Ct. 2161, 36 L.Ed.2d 692 (1973); Baker v. United States, 357 F.2d 11, 13 (5th Cir. 1966). As to my disagreements, the principal one concerns the prejudicial effect of the error.
I do not believe that the standard of prejudice stated by this Court in United States v. Ward, 23 U.S.C.M.A. 572, 576, 50 C.M.R. 837, 841, 1 M.J. 176, 180 (1975), is as rigid as the majority now perceive it to be. Ward adopted the standard that the reviewing court “must be able to declare a belief that . . . [the constitutional error] was harmless beyond a reasonable doubt” from the opinion of the Supreme Court in Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967). However, in Harrington v. California, 395 U.S. 250, 89 S.Ct. 1726, 23 L.Ed.2d 284 (1969), Chief Justice Warren and Justices Brennan and Marshall concluded that the majority of the Court had overruled Chapman. Writing for the majority in Harrington, Justice Douglas stated that the test for prejudice as to an error of constitutional dimension was “the probable impact of . [the error] on the minds of an average jury.” 395 U.S. at 254, 89 S.Ct. at 1728. I think that this test is not discernibly different from those this Court has used in the past to assess the impact of an error on the members of a court-martial. See United States v. Ward, supra 574 n. 2, 50 C.M.R. at 839, 1 M.J. at 179. Nor does it appear to be different from other formulations regarded by the Federal Courts of Appeals as consistent with the Chapman standard. United States v. Faulkenbery, supra at 881-82. In any event, I have no reasonable doubt that the evidence deemed inadmissible was harmless to the accused, and I would, therefore, affirm his conviction.
One final matter merits mention. While it does not say so directly, I read the majority opinion as overruling all the previous cases decided by this Court which tested the prejudicial impact of an error involving a constitutional right by what are regarded as wrong standards. If the majority so intends, I think it important to say that I would not apply the present standard retroactively to invalidate the prior decisions and other similar cases. Johnson v. New Jersey, 384 U.S. 719, 86 S.Ct. 1772, 16 L.Ed.2d 882 (1966); Mercer v. Dillon, 19 U.S.C.M.A. 264, 41 C.M.R. 264 (1970).

. As I read the witness’ testimony, his only reference to the exercise of a right by the accused is as to the right to counsel.